 In the Matter of C. M. GOOCH,D/B/A FAYETTE HARDWOOD COMPANY,EMPLOYERandINTERNATIONALWOODWORKERS OF AMERICA,CIO,PETITIONERCase No. 15-R-2137.-Decided July 18,1947Mr. Robert L. McKnight,of Memphis, Tenn.,Mr. R. S. Cockro f t,of Fayette, Miss., for the Employer.Messrs. D. W. StarnesandG. H. Biggs, Jr.,both of Jackson, Miss.,for the Petitioner.Mr. Benjamin B. Lipton,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESUpon a petition duly filed, the National Labor Relations Board, onMarch 27, 1947, conducted a prehearing election among employees ofthe Employer in the alleged appropriate unit, to determine whetheror not they desired to be represented by the Petitioner for the purposesof collective bargaining.At the close of the election the parties were furnished a Tally ofBallots.The Tally shows that there were 45 eligible voters, and that44 of the eligible voters cast ballots, of which 35 were for and 9 againstthe Petitioner.Thereafter, a hearing was held at Jackson, Mississippi, on June 5,1947, before Fred J. Cassibry, hearing officer.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERC. M. Gooch, doing business as Fayette Hardwood Company, oper-ates a sawmill at Fayette, Mississippi, where it is engaged in the manu-facture of hardwood lumber. During the past 6 months, the Employer74 N. L.R. B., No. 109.566 FAYETTE HARDWOOD COMPANY567used over1 million feet of hardwood logs, all of which were obtainedin the State of Mississippi.During the same period, the Employersold over 1 million feet of lumber valued in excess of $60,000, of which90 percent was shipped to points outside the State.The Employer admits and we find that it is engagedin commercewithin the meaning of the National Labor Relations Act.II. THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations,claimingto represent employees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclu-sive bargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) and Section 2 (6)- and (7) of the Act.IV. THE APPROPRIATE UNITThe parties stipulated that the bargaining unit stated in the noticeof the prehearing election is appropriate.'The Employer, however,seeks to exclude from the appropriate unit certain allegedly super-visory employees and certain other employees who will be hired asapprentices in the near future and trained to assume supervisorypositions.2Upon the present record, we are unable, nor is it neces-sary, to determine the propriety of including the latter group.3 If,after such employees are hired, a dispute arises as to their representa-tion by the Petitioner, we will then entertain a motion to determinewhether these apprentices are to be included or excluded from theappropriate unit.4The Employer alleges that the lumber inspector and yard fore-man, the saw filer, the sawyer, and the mill foreman are supervisoryand, therefore, should be excluded from the bargaining unit.Therecord shows that these employees possess authority to hire and dis-charge employees under their direction.Accordingly, we shall ex-clude them from the appropriate unit.''All production and maintenance employees,includingwatchmen and firemen, butexcluding woods crew,office and clerical employees,and supervisors2 Viz,lumber inspector and yard foreman,saw filer, sawyer,and mill foreman.8Matter of Firestone Tire a Rubber Company,69 N. L. R. B. 634, 637;Matter of Curtiss-Wright Corporation,63 NL R. B. 207, 213.CfMatter of Youngstown Sheet & Tube Company,71 N. L R. B 664. 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that all production and maintenance employees at the Em-ployer's Fayette, Mississippi, sawmill, including watchmen and fire-men, but excluding office and clerical employees, woods crew, lumberinspector and yard foreman, saw filer, sawyer, mill foreman, and allother supervisory employees, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESThe results of the election show that the Petitioner has been se-lected as the exclusive bargaining representative of the employees inthe appropriate unit.We shall, therefore, certify it as such.CERTIFICATION OF REPRESENTATIVESIT IS HEREBY CERTIFIED that International Woodworkers of .Amer-ica, CIO, has been designated and selected by a majority of the em-ployees of the Employer in the unit found appropriate in SectionIV, above, as their representative for the purposes of collective bar-gaining, and that, pursuant to Section 9 (a) of the Act, the said or-ganization is the exclusive representative of all such employees for thepurposes of collective bargaining with respect to rates of pay, wages,hours of employment, and other conditions of employment.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Certification of Representatives.